Citation Nr: 1400308	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-26 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty while in the Army National Guard from April 1977 to May 1977, October 1985 to March 1986, and November 2005 to January 2007.
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter of entitlement to service connection for sleep apnea, the Board believes the Veteran's claim must be remanded for further development.  

The Veteran received a VA examination in February 2008 that confirmed a June 2007 diagnosis of sleep apnea by a private physician.  The February 2008 VA examiner did not provide a nexus opinion regarding the etiology of the Veteran's diagnosed sleep apnea.  

Service treatment records indicate that the Veteran was treated for insomnia and was prescribed Ambien.  In denying the Veteran's service connection claim for sleep apnea, the RO acknowledges the Veteran's in-service treatment for insomnia, and distinguishes the symptoms of insomnia from sleep apnea.  The RO concluded that the Veteran's in-service insomnia was part of the symptoms for his service-connected PTSD.

In a July 2009 Form 9 Substantive Appeal, the Veteran argues that in-service sleep disturbances may be symptoms of PTSD, but may also be related to sleep apnea.  

The Board finds that a new VA examination is necessary in order to determine etiology of the Veteran's currently diagnosed sleep apnea.  The Veteran was diagnosed with sleep apnea five months after service.  The Board finds that a medical opinion that addresses the in-service complaints and treatment for sleep disturbance and the Veteran's diagnosis of sleep apnea soon after separation from service is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise and knowledge.  The examiner should review the entire claims file, including any lay statements from the Veteran.  The examiner should also elicit a full history directly from the Veteran regarding any in-service symptomatology believed to be related to his claimed sleep apnea.

The examiner should conclude whether it is at least as likely as not (50 percent or greater) that the Veteran's sleep apnea had its onset in service or is otherwise related to his military service.  In the examiner's opinion, the in-service treatment for insomnia and the possible relationship between the in-service treatment and sleep apnea should be addressed.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


